IN THE SUPREME COURT OF TEXAS

                                 No. 09-1025

                    IN RE  24R, INC., D/B/A THE BOOT JACK

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  December
14, 2009, is granted.  All trial court proceedings in Cause No.  CL-08-1074-
E, styled Frances S. Cabrera v. 24R, Inc.,  d/b/a  The  Boot  Jack,  in  the
Hidalgo County Court at Law 5 of Hidalgo County, Texas, are  stayed  pending
further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., January 4, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 14, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk